COLE, Circuit Judge,
concurring.
I concur only in the judgment reached by the majority today. I believe that we have an obligation to attempt to harmonize the holdings of our prior decisions, and, further, I believe there is a reasonable explanation for the apparent inconsisten*12des among our precedent that have been pointed out by the majority. As we held in White v. Schotten, 201 F.3d 743 (6th Cir.2000), an application pursuant to Ohio Rule of Appellate Procedure 26(B), which is an application “for reopening the appeal from the judgment of conviction,” is part of direct appellate review, rather than a part of state collateral, or habeas, review. Unlike the majority, I believe that this Court’s decision in Bronaugh v. Ohio, 235 F.3d 280 (6th Cir.2001) is reconcilable with White. The Bronaugh Court carefully considered and followed the core holding of White.1 However, Bronaugh addressed a difficult issue that resulted from the nature of Ohio’s Rule 26(B) application, which White did not explicitly discuss. That issue was whether a habeas petitioner is entitled to receive the benefit of having the federal habeas statute of limitations period tolled during the delay between what would have been the conclusion of state-court direct review — the date on which direct review, exclusive of the filing of the Rule 26(B) application, concluded — and the filing of the Rule 26(B) application. The Bronaugh Court concluded that it was inappropriate to permit habeas petitioners to obtain such a benefit as a result of their own delay.
Thus, under Bronaugh, when the traditional direct appeal, exclusive of Rule 26(B) review, is concluded, the one-year AEDPA statute of limitations begins to run. However, where the direct appeal is reopened because of a Rule 26(B) application, the time during which the Rule 26(B) application is pending is additional time during which the direct appeal is taking place and, consequently, must be omitted from the § 2244(d)(1) limitations period.
Therefore, the relevant procedural history is as follows. Lambert’s appeal to the Ohio Court of Appeals was denied, and a final entry of judgment entered, on June 5, 1998. On July 21, 1998, forty-five days later, the time for appealing to the Ohio Supreme Court expired. Thus, under AEDPA and Bronaugh, Lambert’s judgment of conviction tentatively became final on this date. See 28 U.S.C. § 2244(d)(1) (“The limitation period shall run from ... the date on which the judgment became final by the conclusion of direct review or the expiration of the time for seeking such review.”). However, fifty-two days after the time for appealing to the state supreme court expired, on September 11, 1998,2 Lambert filed his Rule 26(B) application based on his allegation that his appellate counsel was constitutionally ineffective. Lambert’s Rule 26(B) application was not filed within the 90-day period required under Rule 26(B). However, on November 16, 1998, the Ohio Court of Appeals denied the application on both procedural and substantive grounds. On December 28, 1998, Lambert filed an appeal to the Ohio Supreme Court, which was denied on February 17, 1999. Lambert did not seek certiorari review in the United States Supreme Court, but the ninety-day period during which he could have sought review expired on May 18, 1999. Lambert’s habeas petition was filed in federal court on January 25, 2000.
Under Bronaugh, the time periods between the filing and resolution of each of Lambert’s Rule 26(B) application and his subsequent appeal to the Ohio Supreme *13Court should be excluded from the one-year statute of limitations under AEDPA because these periods are part of the direct review process. I would also exclude the ninety-day period for seeking certiorari to the United States Supreme Court.3 Thus, the statute of limitations ran for fifty-two days from July 22, 1998 to September 11, 1998. The statute of limitations was tolled until November 17, 1998, when it began again and ran for forty-two days before being stopped on December 28, 1998. The limitations period next ran from May 18, 1999 until Lambert filed his federal habeas petition on January 25, 2000. This period included 258 additional days; therefore, the statute of limitations ran for less than one year before Lambert filed his petition for writ of habeas corpus rendering his petition timely under § 2244(d)(1). Because I believe that, under this Court’s precedent, this is the proper analysis of the timeliness of Lambert’s claim, I respectfully concur in only the judgment reached by the Court today.

. In Bronaugh, in addition to considering White, the Court considered our subsequent, and contradictory, unpublished decisions.


. Lambert’s pro se Application for Reopening Under Appellate Rule 26(B) contains a certification that it was sent via first-class mail from the prison in which he was housed on September 11, 1998.


. In Isham v. Randle, 226 F.3d 691, 695 (6th Cir.2000) we distinguished the language of § 2244(d)(1) from § 2244(d)(2), which was applicable there, and suggested that this time period should be counted as part of direct review. In Bronaugh, the Court assumed without finding that the ninety-day period in which certiorari review of the treatment of the Rule 26(B) application could have been sought would not toll the limitations period under § 2244(d)(1). However, given the dicta in Isham and the language of § 2244(d)(1), it appears that this ninety-day period is also part of direct review and therefore would toll the limitations period. Cf Clay v. United States, 537 U.S. 522, 123 S.Ct. 1072, 155 L.Ed.2d 88 (2003) (holding that, for § 2255 purposes, a conviction becomes final when the time for filing a petition for certiorari expires).